DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/28/2022. 
Claim(s) 1-4 and 7-9 are currently pending. 
Claim(s) 1, 7 and 8 have been amended. 
Claim(s) 5-6 have been canceled. 

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein a pressurization protrusion for pressurizing a connection point of the electrodes between the solar cell panels to connect the electrodes is formed to protrude from an inner surface of the fixing member, wherein the pressurization 
Eiichi teaches a blind blade assembly (1) comprising a blade frame (2) with a mounting groove (21), wherein a plurality of solar panels (3) are disposed in the mounting groove (21) [Figs. 1-4, paragraphs 0034-0035].
Yon teaches fixing members (4) comprising fitting protrusions configured to be fitted into fitting holes such that adjacent solar modules (2) are slidiably fixed on a rail (120) [Fig. 3].
However, Eiichi and Yon, taken alone or in combination, do not teach a pressurization protrusion as recited in the claims.  Accordingly, one of ordinary skill would not be motivated to modify the assembly of Eiichi to comprise a semicircular pressurization protrusion as such would require a substantial reconstruction and redesign of the elements shown in Eiichi as well as a change in the basic principle under which the Eiichi construction was designed to operate.  Further, the is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such modification.
Regarding claims 2-4 and 7-9
	Claims 2-4 and 7-9 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.